Exhibit 10.3 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT ("Agreement") is made effective theday of January 2008 ("Effective Date"), between Envision Solar International, Inc., a California corporation ("Buyer"), and Generating Assets, LLC, a Delaware limited liability company ("Seller"). Karen Morgan, an individual ("Morgan"), is a party hereto for the limited purposes of Sections 11.2 and 13. RECITALS A.Seller operates a business engaged in providing solar financing and development (the "Business"). B.Seller wishes to sell to Buyer and Buyer wishes to purchase from Seller, on the terms and conditions of this Agreement, substantially all of the assets of Seller and the Business. C.All terms used in this Agreement with initial upper-case letters which are not defined within the text of the Agreement itself are defined in Section NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations, and warranties contained in this Agreement, the parties agree as follows: AGREEMENT 1.Purchase and Sale. Subject to the terms and conditions set forth in this Agreement, Seller hereby sells, conveys, transfers, assigns and delivers to Buyer, and Buyer purchases from Seller, all of Seller's right, title, benefits and interest in all rights and assets used in the operation of the Business including, without limitation, the rights and assets described in Exhibit A (collectively, the "Assets"), free and clear of all Liens. 2.Non-assumption of Liabilities.
